DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
In line 3 of claim 1, the limitation “and; and” is stated with a duplicate word.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A measurement unit configured to recognize the electronic marker” in claims 1, 4, 7-9, and 12-16. The limitation has been interpreted to correspond to the structure disclosed on page 6, lines 18-25, page 7, lines 12-19, lines 25-27, and page 8, lines 17-19 of the applicant’s specification. 
“An output unit configured to output information” in claims 7, 10, and 11. The limitation has been interpreted to correspond to the structure disclosed on page 3, lines 23-27, page 7, lines 1-8, page 8, lines 6-11, lines 20-24, and page 10, lines 1-7 of the applicant’s specification.
The limitations of “metal detection unit” and “display unit” are not interpreted under 112(f) because they are not coupled with functional language. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the limitation “wherein the electronic markers (110) is at least one electronic marker (110) located on an outer peripheral surface of a distal end of the clip (100)” is stated in lines 1-3. This phrase is unclear because claim 1 only previous sets forth a single electronic marker and thus the phrase “the electronic markers” lacks antecedent basis. If there are a plurality of electronic markers, they should be previously set forth and then further limited. For these reasons, the claim is rejected for indefiniteness. 

	Regarding claim 10, the limitation “a preset value of more” is stated in line 4. The use of the language “preset” puts the claim language outside the scope of the claims and indefinite. The value should either be a “set” value or some other modifying limitation that is within the scope of the claims. For these reasons, the claim is rejected for indefiniteness. 
	Regarding claim 14, the limitation “predetermined method” is stated in line 3. The use of the language “predetermined” puts the claim language outside the scope of the claims and indefinite. It is unclear how or what is predetermining the method and therefore the claim is rejected for indefiniteness. 
	Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 8-9, 11 and 15-16 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (JP2002-159508A, see attached English translation for citations) hereinafter Takashi.
Regarding claim 1, Takashi teaches:
A detection device (abstract) comprising: 
a clip (100) including an electronic marker (110) configured to be attached to an affected part through an endoscopic tool and (figure 1, 3 is a clip for attaching the permanent magnet 2 which is considered to be an electronic marker for an electro-magnetic probe to detect as described on page 3, lines 14-15 of the applicant’s specification; [0013], endoscope; [0023], [0024], endoscope 11); and 
a probe (200) including a measurement unit (210) configured to recognize the electronic marker (110) and approach the affected part from an outside of the affected part (Figure 1, reference numeral 1 denotes a probe for detecting a magnetic field utilizing a magnetic sensor which is considered to be a measurement unit configured to recognize the permanent magnet in the clip. As shown in figure 1, the probe approaches the digestive organ from exterior to the organ. [0023]; [0030]).
Regarding claim 4, Takashi teaches all of the limitations of claim 1. Takashi further teaches:
wherein the measurement unit (210) is configured to recognize the electronic marker (110) to identify a location of the affected part from the outside ([0023]; [0024]; figures 1 and 2; [0025]; [0030], probe with a built in magnetic sensor is inserted into the abdominal cavity which is outside of the affected area of the digestive organ; [0032], detected from outside the large intestine by a magnetic sensor).

wherein the electronic marker (110) includes a magnetic material (110a) or a metallic material (110b), or includes an RFID tag (110c) ([0023], permanent magnet is considered to be a magnetic material; [0025]; [0028]-[0032] further describe the use of the permanent magnet as an electronic marker).
Regarding claim 7, Takashi teaches all of the limitations of claim 5. Takashi further teaches:
further comprising: 
an output unit (300) configured to output information acquired by the measurement unit (210) through a predetermined method ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], describes the visual display of measurement information).
Regarding claim 12, Takashi teaches:
A detection method using a detection device (abstract) comprising: 
(a) attaching a clip (100) including an electronic marker and mounted on an endoscopic tool to a specific location of an affected part, and retrieving the endoscopic tool (figure 1, 3 is a clip for attaching the permanent magnet 2 which is considered to be an electronic marker for an electro-magnetic probe to detect as described on page 3, lines 14-15 of the applicant’s specification; [0013], endoscope; [0023], [0024], endoscope 11; [0028]-[0032] describe methods of using an endoscopic tool to attach the clip to a target region); and 

Regarding claim 14, Takashi teaches all of the limitations of claim 12. Takashi further teaches:
further comprising: (c) outputting information acquired by the measurement unit (210) through a predetermined method, by an output unit (300) ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], describes the visual display of measurement information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claim 1 above, and further in view of Brooks et al. (U.S. Pub. No. 20160157703) hereinafter Brooks.  
Regarding claim 2, primary reference Takashi teaches all of the limitations of claim 1. Primary reference Takashi further teaches:
[AltContent: arrow]wherein the clip (100) has a Y shape ([0023]; [0025]; see figure 3A with the Y-shaped clip located to the right of the magnetic element. This corresponds to the same y-shaped structure in figure 2)

    PNG
    media_image1.png
    366
    547
    media_image1.png
    Greyscale

Primary reference Takashi further fails to teach:
wherein the clip (100) is formed of a flexible material
However, the analogous art of Brooks of a tissue device used to eject a surgical clip used in medical procedures (abstract) teaches:
wherein the clip (100) is formed of a flexible material ([0008], the clip may be composed of elastic, super-elastic, or shape memory material. [0015]; [0031]; figure 14; [0053], elastic and super-elastic materials; [0062]).
. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi, in view of Brooks as applied to claim 2 above, and further in view of Meier et al. (U.S. Pub. No. 20090216113) hereinafter Meier.   
Regarding claim 3, the combined references of Takashi and Brooks teach all of the limitations of claim 2. Primary reference Takashi further teaches:
wherein the electronic markers (110) is at least one electronic marker (110) located on an outer peripheral surface of a distal end of the clip (100)
However, the analogous art of Meier of a surgical device with electromagnetic localization and guidance transponders (abstract) teaches:
wherein the electronic markers (110) is at least one electronic marker (110) located on an outer peripheral surface of a distal end of the implant device (100) (figure 1D shows magnetic marker elements 40 located on a distal end of the implant device 24; figure 1E shows magnetic marker 40 located on an outer peripheral surface of the device that corresponds to a distal end location; [0038], magnetic marker 40; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi and Brooks to incorporate the electronic markers located on an outer . 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claims 5 or 12 above, and further in view of El-Gamal et al. (U.S. Pub. No. 20160139173) hereinafter El-Gamel.   
Regarding claim 6, primary reference Takashi teaches all of the limitations of claim 5. Primary reference Takashi further teaches:
wherein if the electronic marker (110) includes the magnetic material (110a) ([0023], permanent magnet is considered to be a magnetic material; [0025]; [0028]-[0032] further describe the use of the permanent magnet as an electronic marker), 
Primary reference Takashi further fails to teach:
the measurement unit (210) includes a metallic material (210a)
However, the analogous art of El-Gamel of an MEMS sensor that includes a magnetometer for determining magnetic field strength (abstract) teaches:
the measurement unit (210) includes a metallic material (210a) ([0056]-[0060], there is a metallic layer in the MEMS magnetometer unit which is considered to be the magnetic sensor used in the measurement unit; figures 1A-1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi to incorporate the metallic material in the magnetometer measurement unit as taught by El-Gamel because using a metallic layer can help reduce noise and improve signal quality ([0056]). 

wherein in 
(a), the electronic marker (110) includes a magnetic material (110a) ([0023], permanent magnet is considered to be a magnetic material; [0025]; [0028]-[0032] further describe the use of the permanent magnet as an electronic marker), and 
Primary reference Takashi further fails to teach:
in (b), the measurement unit (210) includes a metallic material (210a), and 
wherein the location of the affected part is detected through an interaction between the magnetic material (110a) and the metallic material (210a)
However, the analogous art of El-Gamel of an MEMS sensor that includes a magnetometer for determining magnetic field strength (abstract) teaches:
in (b), the measurement unit (210) includes a metallic material (210a) ([0056]-[0060], there is a metallic layer in the MEMS magnetometer unit which is considered to be the magnetic sensor used in the measurement unit; figures 1A-1C), and 
wherein the location of the affected part is detected through an interaction between the magnetic material (110a) and the metallic material (210a) ([0056]-[0060], the metallic layer provides free motion and electrical interconnectivity to the sensor which enables detection of magnetic fields. This teaches to an interaction with the magnetic material of primary reference Takashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi to incorporate the metallic material in the magnetometer . 
Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi as applied to claims 7 or 14 above, and further in view of De Vries et al. (U.S. Pub. No. 20160166328) hereinafter De Vries.  
Regarding claim 8, primary reference Takashi teaches all of the limitations of claim 7. Primary reference Takashi further fails to teach:
wherein if the electronic marker (110) includes the metallic material (11Ob), the measurement unit (210) includes a metal detection unit (210b)
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the electronic marker (110) includes the metallic material (11Ob) ([0048], reference markers are considered to be an electronic marker; [0049], the reference markers may be “metallic ring or coil”;  [0077], metallic reference marker), 
the measurement unit (210) includes a metal detection unit (210b) ([0071]-[0072]; [0073], the position verification system may use verification elements to determine position based on “metallic and/or polished surface”; [0076], electromagnetic position determination systems; [0077], induction coils may determine a metallic reference marker position and this is considered to be metal detection;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi to incorporate the use of a metallic material as an electronic marker and a metal detection feature as taught by De Vries because different references 
Regarding claim 9, primary reference Takashi teaches all of the limitations of claim 7. Primary reference Takashi further fails to teach:
wherein if the electronic marker (110) includes the RFID tag (110c)
the measurement unit (210) includes an RFID reader (210c)
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the electronic marker (110) includes the RFID tag (110c) ([0049], the reference markers may be RFID elements; [0057]; [0080]), 
the measurement unit (210) includes an RFID reader (210c) ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi to incorporate the use of a RFID as an electronic marker and a RFID detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment ([0048]). 
Regarding claim 10, the combined references of Takashi and De Vries teach all of the limitations of claim 8. Primary reference Takashi further teaches:
wherein the output unit (300) includes a speaker (300b) or a display unit (300c) ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the 
wherein the speaker (300b) or the display unit (300c) is operated when a value detected by the magnet detection unit (21 Ob) is a preset value or more ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], “when the size is exceeded, warnings such as a buzzer and blinking lamp are displayed”).
	Primary reference Takashi further fails to teach:
the metal detection unit
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
the metal detection unit ([0071]-[0072]; [0073], the position verification system may use verification elements to determine position based on “metallic and/or polished surface”; [0076], electromagnetic position determination systems; [0077], induction coils may determine a metallic reference marker position and this is considered to be metal detection;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi and De Vries to incorporate the use of a metallic material as an electronic marker and a metal detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment ([0048]). 

wherein the output unit (300) includes a display unit (300c) ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], describes the visual display of measurement information), and 
Primary reference Takashi further fails to teach:
wherein if the RFID reader (210c) recognizes the RFID tag (110c), the display unit (300c) is operated
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the RFID reader (210c) recognizes the RFID tag (110c), the display unit (300c) is operated ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080]; [0061] teaches to a use of a display as in primary reference Takashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi and De Vries to incorporate the use of a RFID as an electronic marker and a RFID detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment ([0048]). 
Regarding claim 15, primary reference Takashi teaches all of the limitations of claim 14. Primary reference Takakshi further fails to teach:

(a), the electronic marker (110) includes a metallic material (110b), and in 
(b), the measurement unit (210) includes a metal detection unit (210b), and wherein the location of the affected part is detected through a metal detection function of the metal detection unit (210b)
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein in 
(a), the electronic marker (110) includes a metallic material (110b) ([0048], reference markers are considered to be an electronic marker; [0049], the reference markers may be “metallic ring or coil”; [0077], metallic reference marker), and in 
(b), the measurement unit (210) includes a metal detection unit (210b), and wherein the location of the affected part is detected through a metal detection function of the metal detection unit (210b) ([0071]-[0072]; [0073], the position verification system may use verification elements to determine position based on “metallic and/or polished surface”; [0076], electromagnetic position determination systems; [0077], induction coils may determine a metallic reference marker position and this is considered to be metal detection;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi to incorporate the use of a metallic material as an electronic marker and a metal detection feature as taught by De Vries because different references 
Regarding claim 16, primary reference Takashi teaches all of the limitations of claim 14. Primary reference Takashi further fails to teach:
wherein in 
(a), the electronic marker (110) includes an RFID tag (110c), and in 
(b), the measurement unit (210) includes an RFID reader (210c), and wherein the location of the affected part is detected through recognition of the RFID tag (110c) by the RFID reader (210c)
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein in 
(a), the electronic marker (110) includes an RFID tag (110c) ([0049], the reference markers may be RFID elements; [0057]; [0080]), and in 
(b), the measurement unit (210) includes an RFID reader (210c), and wherein the location of the affected part is detected through recognition of the RFID tag (110c) by the RFID reader (210c) ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080], see also [0071]-[0077] for description of position location process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Takashi to incorporate the use of a RFID as an electronic marker and a RFID detection feature as taught by De Vries because different references markers may be 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785